              Case 19-11728-pmm                     Doc 7         Filed 03/20/19 Entered 03/21/19 08:30:33                                       Desc Main
                                                                  Document     Page 1 of 4
Debtor name Reading Eagle Company and WEEU Broadcasting Company

UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF PENNSYLVANIA
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest &RQVROLGDWHG 
Unsecured Claims and Are Not Insiders                                                                                                                                       12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

Name of creditor and complete                                                         Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                                  claim is
mailing address, including zip               email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                 (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                      trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                      loans,                               deduction for value of collateral or setoff to
                                                                                      professional                         calculate unsecured claim.
                                                                                      services, and
                                                                                      government
                                                                                                                          Total Claim, if   Deduction        Unsecured claim
                                                                                      contracts)
                                                                                                                          partially         for value of
                                                                                                                          secured           collateral or
                                                                                                                                            setoff


1   Capital Blue Cross                       Capital Blue Cross                       Trade Vendor                                                                    $196,359.98
    Payment Processing                       Email: cbcarrserdnra@capbluecross.com;
    P.O. Box 371482                          cdh.cbc@capbluecross.com
    Pittsburgh, PA 15250-7482




2   Resolute Fp Us Inc                       Resolute Fp Us Inc                       Trade Vendor                                                                    $149,449.64
    5300 Cureton Ferry Rd                    Email: jamie.harris@resolutefp.com;
    Catawba, SC 29704                        info@resolutefp.com




3   Newscycle Solutions Inc                  Newscycle Solutions Inc                  Trade Vendor                                                                    $133,290.83
    P.O. Box 851306                          Email: newscycle.ar@newscycle.com
    Minneapolis, MN 55485-1306




4   A Dennis Adams Cpa, Treasurer            A Dennis Adams Cpa, Treasurer            Trade Vendor                                                                     $90,165.86
    633 Court St, 2nd Fl                     Fax: 610-478-6644
    Reading, PA 19601-4318                   Email: taxclaim@countyofberks.com




5   Central Ink Corporation                  Central Ink Corporation                  Trade Vendor                                                                     $79,859.66
    P.O. Box 2165                            Email: george.shown@cicink.com
    Bedford Park, IL 60499-2165




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             Page 1
              Case 19-11728-pmm                  Doc 7        Filed 03/20/19 Entered 03/21/19 08:30:33                                       Desc Main
                                                              Document     Page 2 of 4


Debtor name 5HDGLQJ(DJOH&RPSDQ\DQG:((8%URDGFDVWLQJ&RPSDQ\                                         Case No. (If known)

                                                                    (Continuation Sheet)

Name of creditor and complete                                                     Nature of the       Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                                 claim is
mailing address, including zip            email address of creditor contact       claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                             (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                  trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                  loans,                               deduction for value of collateral or setoff to
                                                                                  professional                         calculate unsecured claim.
                                                                                  services, and
                                                                                  government
                                                                                                                      Total Claim, if   Deduction        Unsecured claim
                                                                                  contracts)
                                                                                                                      partially         for value of
                                                                                                                      secured           collateral or
                                                                                                                                        setoff


6   Core Bts Inc                          Core Bts Inc                            Trade Vendor                                                                     $68,260.19
    4419 Solutions Center                 Email: dawn.smith@corebts.com
    P.O. Box 774419
    Chicago, IL 60677



7   White Birch Paper Co                  White Birch Paper Co                    Trade Vendor                                                                     $60,734.64
    Stadacona S.E.C.                      Email:
    10 Blvd Des Capucins                  dicktabbachino@whitebirchpaper.com
    Quebec, QC G1J 5L7
    Canada



8   Carrow Real Estate Services Pa LLC    Carrow Real Estate Services Pa LLC      Trade Vendor                                                                     $58,404.55
    99 Washington Ave                     Email:
    Albany, NY 12260                      lwall@carrowrealestateservices.com




9   Security Guards Inc                   Security Guards Inc                     Trade Vendor                                                                     $50,276.25
    600 Park Rd North                     Email: sgi@securityguardsinc.com
    P.O. Box 6283
    Wyomissing, PA 19610




10 Investors Trust Company                Investors Trust Company                 Trade Vendor                                                                     $50,271.00
   Attn: Raymond T Kase Jr                Fax: 610-372-6414
   1340 Broadcasting Rd, Ste 100
   Wyomissing, PA 19610




11 Page Cooperative                       Page Cooperative                        Trade Vendor                                                                     $45,069.74
   P.O. Box 842228                        Email: dana.greco@pagecooperative.com
   Boston, MA 02284-2228




12 Lindenmeyr Munroe                      Lindenmeyr Munroe                       Trade Vendor                                                                     $43,611.31
   3300 Horizon Dr                        Email: alambdin@lindenmeyr.com
   King of Prussia, PA 19406




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                            Page 2
              Case 19-11728-pmm                     Doc 7          Filed 03/20/19 Entered 03/21/19 08:30:33                                     Desc Main
                                                                   Document     Page 3 of 4


Debtor name 5HDGLQJ(DJOH&RPSDQ\DQG:((8%URDGFDVWLQJ&RPSDQ\                                            Case No. (If known)

                                                                      (Continuation Sheet)

Name of creditor and complete                                                        Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                  claim is
mailing address, including zip              email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                     trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                     loans,                               deduction for value of collateral or setoff to
                                                                                     professional                         calculate unsecured claim.
                                                                                     services, and
                                                                                     government
                                                                                                                         Total Claim, if   Deduction        Unsecured claim
                                                                                     contracts)
                                                                                                                         partially         for value of
                                                                                                                         secured           collateral or
                                                                                                                                           setoff


13 Reading Parking Authority                Reading Parking Authority                Trade Vendor                                                                     $27,363.00
   613 Franklin St                          Email: keishlaramos@readingparking.com
   Reading, PA 19602




14 Allan Industries Inc                     Allan Industries Inc                     Trade Vendor                                                                     $25,431.81
   270 Route 46 East                        Fax: 973-586-9626
   Rockaway, NJ 07866




15 Ingersoll-Rand Company                   Ingersoll-Rand Company                   Trade Vendor                                                                     $23,718.29
   Industrial Technologies                  Fax: 866-645-5659
   15768 Collections Center Dr
   Chicago, IL 60693



16 Anygraaf                                 Anygraaf                                 Trade Vendor                                                                     $23,480.57
   10451 Mill Run Circle, Ste 400           Email: anyinc@anygraaf.com
   Owings Mills, MD 21117




17 Telereach Inc                            Telereach Inc                            Trade Vendor                                                                     $23,183.27
   90 Whiting St                            Fax: 866-672-2979
   Plainville, CT 06062




18 PandoLogic Inc                           PandoLogic Inc                           Trade Vendor                                                                     $20,305.26
   3 E 54th St, 19th Fl                     Email: jbardhoshi@pandologic.com
   New York, NY 10022




19 Innovative Technologies In Print         Innovative Technologies In Print         Trade Vendor                                                                     $18,667.83
   200 South Chestnut St                    Fax: 717-367-1587
   Elizabethtown, PA 17022




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             Page 3
             Case 19-11728-pmm               Doc 7       Filed 03/20/19 Entered 03/21/19 08:30:33                                    Desc Main
                                                         Document     Page 4 of 4


Debtor name 5HDGLQJ(DJOH&RPSDQ\DQG:((8%URDGFDVWLQJ&RPSDQ\                                 Case No. (If known)

                                                              (Continuation Sheet)

Name of creditor and complete                                             Nature of the       Indicate if      Amount of unsecured claim
                                      Name, telephone number, and                             claim is
mailing address, including zip        email address of creditor contact   claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                     (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                          trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                          loans,                               deduction for value of collateral or setoff to
                                                                          professional                         calculate unsecured claim.
                                                                          services, and
                                                                          government
                                                                                                              Total Claim, if   Deduction        Unsecured claim
                                                                          contracts)
                                                                                                              partially         for value of
                                                                                                              secured           collateral or
                                                                                                                                setoff


20 Lamar Companies                    Lamar Companies                     Trade Vendor                                                                     $18,640.00
   P.O. Box 96030                     Email: tblessing@lamar.com
   Baton Rouge, LA 70896




 Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                        Page 4
